Jordan, Presiding Justice.
1. At the June 1978 term of the State Court of Fulton County an accusation was filed charging the appellee Benton with two counts of abandonment of a minor child (Code Ann. § 74-9902).1 The case was continued from time to time and on February 22,1979, a demand for jury trial was placed in the file. It is undisputed that the demand was not made at the term at which the accusation was found or at the next regular term thereafter, as required by Code Ann. § 27-1901. Nor does the record show that the demand was made at a subsequent term “by special permission of the court.” Under these circumstances, the trial court erred in granting the appellee’s motion for discharge. Hatfield v. State, 139 Ga. App. 535, 536 (228 SE2d 720) (1976).
2. The trial court likewise erred in granting the appellee’s motion to dismiss based on an equal protection attack on the constitutionality of Code Ann. § 74-9902. Perini v. State, 245 Ga. 160 (1) (264 SE2d 172) (1980); Huskins v. State, 245 Ga. 541 (2) (266 SE2d 163) (1980).

Judgment reversed.


All the Justices concur.

Hinson McAuliffe, Solicitor General, Charles R. Hadaway, George M. Weaver, Assistant Solicitors, for appellant.
John P. Howell, for appellee.

For a prior appearance of this case, see State v. Benton, 246 Ga. 132 (269 SE2d 470) (1980).